DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a first action on the merits of application 16/735589.   Claims 1-20 are pending.

Priority
Applicant’s claim to priority to US application 16/445133 filed 06/18/2019 and now abandoned is acknowledged.

Information Disclosure Statement
Applicant’s IDS filed 01/06/2020 has been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-16 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Fujita 2017/0232791.

Regarding claim 13 Fujita shows: A bicycle hub assembly comprising: a hub axle 12 defining a rotational axis (A1); a hub shell 14 rotatably mounted to the hub axle to rotate about the rotational axis, the hub shell including at least one first tooth 34; 
a sprocket support body 16 rotatably mounted to the hub axle to rotate about the rotational axis, the sprocket support body including a first helical spline 38; 
a first ratchet member 26 including: 
at least one first ratchet tooth 44; 
a second helical spline 48 configured to engage with the first helical spline; and 
a receiving surface 96 facing in an axial direction with respect to the rotational axis; 
a second ratchet member 28 including: 
at least one second ratchet tooth 56 configured to engage with the at least one first ratchet tooth; and 

a first biasing member 60 provided between the hub shell 14 and the first ratchet member 26 in the axial direction (Fig 7) to bias the first ratchet member toward the second ratchet member 28, the first ratchet member 26 being provided between the second ratchet member and the first biasing member in the axial direction (Fig 7); and at least one receiving member 70 having a torque transmitting profile (where spring 60 contacts 96 at F1)  to transmit rotational torque between the at least one receiving member and the hub shell (Through spring 60 which is positively attached to the shell 14 at 14a and which frictionally contacts, due to force F1, the receiving member.   Examiner’s position is that some torque would be transmitted this way during coasting even if that torque is small).

Regarding claim 14 the at least one receiving member 70 includes an axially receiving part 98 provided between the receiving surface of the first ratchet member and the first biasing member in the axial direction, and a radially receiving part 96 extending from the axially receiving part in the axial direction, the radially receiving part including the torque transmitting profile.

Regarding claim 15 wherein the first ratchet member 26 includes a cylindrical part 94 extending from the receiving surface in the axial direction, and the at least one receiving member 70 is provided radially outwardly of the cylindrical part (Fig 7).

.

Allowable Subject Matter
Claims 1-12 and 18-20 are allowed.   Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Meggiolan 2019/0135036 discloses a bicycle hub with axle 78, shell 70, sprocket support 12, first ratchet 11, helical splines 27 and 22 and biasing members 28.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ALAN MANLEY whose telephone number is (313)446-4855.  The examiner can normally be reached on Mon-Wed 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK A MANLEY/Primary Examiner, Art Unit 3659